Title: To Alexander Hamilton from John Jay, 19 November 1794
From: Jay, John
To: Hamilton, Alexander


London 19. Nov. 1794
My dear Sir
My Task is done—whether Finis coronat opus, the President Senate and Public will decide. This Letter goes by the Packet, and the Treaty with it. Some parts of it require Elucidation to common Readers. I have not Time for comments. Lord Grenville is anxious to dismiss the Packet. If this Treaty fails, I dispair of another. If satisfactory, care should be taken that public opinion be not misled respecting it— for this Reason the sooner it is ratified and published, the better. I really think the good Disposition of this Country should be cherished. I came here in the moment of Exultation and Triumph on account of Lord Howe’s Victory. From that Day to this I have experienced no change in Sentiments or conduct relative to the negociation. I must tho’ not without Reluctance conclude—not being fit for a winters voyage I shall stay here ’till Spring—indeed I shall want Repairs before I am quite fit for any voyage. God bless you.
Yours
John Jay
 